Citation Nr: 0611113	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a disability of the 
knees, to include arthritis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1945 to January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran withdrew his request 
for a personal hearing in October 2003.  In a May 2004 
decision the Board reopened the claim and remanded the case 
for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence including by correspondence dated in February 2003.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), finding 
that the VCAA notice requirements applied to all elements of 
a claim, including the degree of disability and the effective 
date of an award.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran contends that his present knee 
disabilities were incurred as a result of service.  He 
claims, in essence, that he was treated for a systemic 
arthritis disorder during active service in Germany in July 
1946 and that his present knee problems are due to that 
disorder.  Available service medical records include a 
January 1947 separation examination indicating he was 
hospitalized for two months in Germany and treated for right 
elbow arthritis.  There were no symptomatic musculoskeletal 
problems noted by that report.  The complete hospital records 
of treatment in Germany are apparently unavailable, but 
reports dated in July 1946 indicate laboratory tests revealed 
an elevated sediment rate of 20 milliliters per hour and 
diagnoses of polyarthritis were provided.  A June 1948 VA 
examination included a diagnosis of quiescent scarlet fever 
by history.

Although a January 2001 VA examiner noted the veteran's 
arthritis of the knees appeared to be related to aging, 
treatment records dated in November 2002 noted a review of 
systems were remarkable enough that he deserved a basic 
rheumatology work up.  The Board notes the January 2001 
examiner stated the claim file had been reviewed; however, no 
discussion was provided as to the reports of elevated 
sedimentation rates during active service.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.

2.  The veteran should be scheduled for a 
VA examination by a rheumatologist for an 
opinion as to whether there is at least a 
50 percent probability or greater that a 
present knee disorder was incurred in or 
aggravated by active service.  The 
examiner should address the significance, 
if any, of the elevated sedimentation 
rate noted in service.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





